 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelow with respect to rates of pay, wages, hours of employment,and other terms.and conditions of employment,and, if an understanding is reached,embody such,understanding in a signed agreement.The bargaining unit is:All lithographic production employees at our Hicksville, New York, plant,excluding office and clerical employees,cutters,watchmen,and all otheremployees,guards, and supervisors as defined in the Act.LITHO-GRAPHICPRESS, INC.,Employer.Dated-------------------By-------------------------------------------(Representat.ve)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its,provisions,they may communicate directly with the Board'sRegional Office, 16 CourtStreet, Fourth Floor, Brooklyn, New York, 11201, 'Telephone 596-5386.Jer Marai Lingerie Co.andLos Angeles Dress and SportswearJoint Board,International Ladies'GarmentWorkers'Union,.AFL-CIO.Case 21-CA-6828.June 10, 1966DECISION AND ORDEROn March 23, 1966, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner further found that the Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint.Thereafter, the Respondent and the Charging Party each filedexceptions and supporting briefs.The General Counsel did not file-exceptions or a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-member-panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations, as modified herein.'i In the absence of exceptions thereto, we adoptproformathe Trial Examiner's findingthat Respondent did not otherwise violate Section 8(a) (1) of the Act as alleged In thecomplaint.2 It appears from the record that some of Respondent's employees do not speak nor havea complete command of English.Therefore,we shall require that the notice be printedin both English and Spanish.159 NLRB No. 6. JER MARA.I LINGERIE CO.7[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :[Insertthe followingsentencebetween the first and second sentencesof paragraph 2, (a) :["The notice shall be printed in both English and Spanish."][The Board further ordered the complaint be dismissed insofar as italleges unfairlabor practices not found in the Trial Examiner'sDecision.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELos Angeles Dress and Sportswear Joint Board,International Ladies' GarmentWorkers' Union,AFL-CIO,herein called the Union,filed a charge on July 9, 1965,against Jer Marai Lingerie Co., herein called the Respondent,and on July 12, 1965,the Union filed an amended charge against the Respondent.Upon such charge andamended charge,the Regional Director for Region 21, of the National Labor Rela-tions Board,herein called the Board,on behalf of the General Counsel of the Board,issued a complaint on August 19, 1965, alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaning of Section 8 (a) (1)and Section 2(6) and(7) of the National Labor Relations Act, as amended, 29U.S.C. sec. 151,et seq.,herein called the Act.Respondent denied the unfair laborpractices.Pursuant to notice,a hearing was held in Los Angeles,California,on November 2,1965, before Trial Examiner James R. Hemingway.The Respondent rested at theconclusion of the General Counsel's case without presenting any evidence.At theclose of the hearing,the parties argued orally on the record and chose not to file briefsFrom my observation of the witnesses,and upon the entire record in the case, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,a California corporation,has been engaged at all times materialhereto at its plant in Industry,California,in the business of manufacturing and sell-ing lingerie.During the 12-month period preceding issuance of the complaint, theRespondent,in the normal course of its business operations,performed services orsold products valued in excess of $500,000 to customers within the State of Californiaand received materials and supplies valued in excess of $50,000 shipped directly toits Industry,California, plant from points located outside the State of California.Jurisdiction of the Board is not contested,and I find that the Board has jurisdictionand that it will effectuate the policies of the Act to assert jurisdiction in this case.II.THELABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESInterference,restraint,and coercionOn June 14, 1965, the Union,in starting an organizational drive at the Respond-ent's plant,passed out leaflets on a street leading from the plant.This activity wasobserved by Gerald Lundahl,Respondent's president,and by George Steed, Respond-ent's vice president,known to the employees as the plant superintendent. In thelatter part of June, the Respondent called two meetings of employees in the plant.The witnesses who testified for the General Counsel were somewhat vague as to thedates of these meetings or as to which meeting preceded the other.From all theevidence,however, I find that the first meeting took place within a week after thedistribution of literature by the Union near the plant.At this meeting Lundahl toldthe employees that the Union was passing out pamphlets.He then showed them ona blackboard a breakdown of the cost of production.He said that he got only DECISIONS OF NATIONAL LABOR RELATIONS BOARDS cents out of every '$10 'of lingerie sold, and that the rest went back into the plantitself and for the employees'benefits.NoraBecnel, ,at that time-an employee, testi-fied: "He said that it couldn't come out of there because that was only 5 cents.So,itwould have to come out of the profit that he spent on us which he said if the Unioncame in, there couldn't be any more Disneylands, no more birthday cakes, no morebirthday cards, and no more flu shots for the whole family . .Becnel did nottestify to what "it" referred, and she was not asked to clarify this by the GeneralCounsel.From the entire context of her testimony, however, I infer that "it" referredto an increase in compensation. I infer, therefore, that Lundahl was saying that hecould not increase the pay of the employees without depriving them of certain ofthe benefits which they were then receiving.At this same meeting, the Respondentdistributed leaflets written in both English and Spanish.Although the subject matterwas the same in each language, I note that the Spanish was not a literal translationof the English.The English portion was headed Holiday Program and read asfollows:As we have discussed in the past, when economically feasible, the Company willpay for holidays.'We now feel that we can start the program by paying ahalf-day pay for each of the following holidays:Memorial DayJuly 4thLabor DayThanksgiving DayWe will add to this program as time and finances progress.The only thingwe ask, in order to make it fair for everyone, is that in order to qualify for theholiday pay, you must work the full day preceding the holiday and the fullday following the holiday.To begin the program, we will pay the Memorial Day one-half pay retroactively.We want to express our appreciation for your past cooperation and are lookingforward tothe sameclose relationship in the future.In the latter part of June 1965, Elena Leyba testified, Marilyn Schneider, a super-visor, told employee Cindy Frousto, "If the Union takes over, the boss isn't going togive you no moreletters soyou can bring your relatives from Mexico."Toward theend of June 1965,Schneiderasked employee Lupe Gonzalez when the union meetingwas going to be.Gonzalezsaidthat she did not know about any meeting. Schneidersaidthat there was going to be one (Gonzalez later received a letter from the Unionnotifying her of themeeting).Schneider told Gonzalez, "We teach you to operatethe machines and we pay you, we pay a little, but we do pay you. If you go toschool to learn to operate the machines, you will have to pay $300. If you go tothat meeting,we will fire you."Another supervisor, Evelyn McKew, was quoted by employee StellaSackett asasking her, on one occasion, if she had ever "worked union." Sackett replied thatshe had in three differentplaces.Sackett also quoted McKew as saying, in herpresence and inthe presence of two other employees, that she could not dischargethem for union activity but could discharge them "for mistagging a bag, burning, ormismarking."The Union scheduleda meetingof Respondent's employees for June 29, 1965,after work, in El Monte, California, a town about 5 or 6 miles northeast of Industry.Employee Stella Sackett was the only one to enterthe meetinghall, others leavingwithout entering.Anita Castro,unionorganizer, observed a large car across thestreet from the meeting place in which two women were sitting.Castro askedSackett if she knew who they were. Sackett looked and recognized one as SupervisorEvelyn McKew.Castro wentacrossthe street and, asked McKew and the otherwoman (identifiedonly as Shirley) if they worked for the Respondent.They saidthey did.Castro asked what they were doing there.McKew said, "We are waitinghere for some girls from the shopto seewho is coming."' Castro asked them tocome in, saying that they could then see better who was coming.McKew declined,saying, "No, we will stay here for a while."IIn the Spanish,this read,according to my translation,"'At last theproprietor hasagreed to comply with the requests you have made during the past year, and the followinglist of payments has been formulated...There followed the same list of holidaysand the explanation of the prerequisites to earning the half day's'pay as was given inEnglish. JER MARAILINGERIE CO.9'On the basis of the testimony of witnesses for the General Counsel, which testi-mony was not denied by the Respondent because it did not call any witnesses at all,I find that the Respondent, by questioning Gonzalez as to when a union meeting wasgoing to be held, by threatening Gonzalez with discharge if she went to the meeting,by granting the Respondent's employees, at a meeting during working time whilethe Respondent was discussing the Union, paid half-holidays at a time when theUnion was seeking to interest the employees in joining,3 and by the open surveillanceof employees attending the union meeting by Respondent's agent, McKew, has inter-fered with, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act and that the aforesaid unfair labor practices have notbeen remedied.Without further evidence it is impossible to conclude that either McKew's questionof Sackett about working union or McKew's statement about causes for dischargeconstituted coercion.It is possible that, by the latter statement, McKew was intimat-ing that she could discharge employees for union activity but, if so, she would explainthe discharge on the ground of some minor misconduct.However, it could meanliterally what she said, that she could discharge only for mistakes and not for unionactivity.In the absence of evidence that would make the former the more reason-able inference, I find no violation of the Act on this testimony.The question aboutwhether or not Sackett had ever worked in a shop that had a union does not, stand-ing by itself, appear coercive.It could have been asked merely in the sense of con-trasting working at a union shop and a nonunion shop. If the question were to begiven any other significance, more evidence would be needed. I find no unfair laborpractices based on McKew's question asked of Sackett or on McKew's statementabout causes for discharge.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By granting employees paid half-holidays to dissuade them from their interestin the Union, by questioning employees concerning the holding of a union meetingcoupled with a threat of discharge for attending such meeting, and by surveillance ofemployees attending such meeting, Respondent has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERI recommend that Respondent, Jer Marai Lingerie Co., Industry, California, itsofficers, agents, successors, and assigns, shall1.Cease and desist from granting benefits to employees to induce them to refrainfrom the exercise of rights guaranteed in Section 7 of the Act, from interrogatingemployees concerning union activities, from threatening its employees with dischargeif they attend a union meeting, fromengagingin surveillance of employees to seewho attends a union meeting, or engaging in any like or related conduct.2.Take the following affirmativeactionwhich it is found will effectuate the policiesof the Act:(a) Post at its plant in Industry, California, copies of the attached notice marked"Appendix." 3Copies of said notice, to be furnished by the Regional Director forRegion 21, shall, after having been duly signed by Respondent, be posted by Re-2 Tinley Park Dairy Co., d/b/a Country Lane FoodStore, 142 NLRB 683.Respondent offered no evidence to show that It had, at any earlier time, given Its em-ployees any reason to believe that the Respondent was formulating a holiday pay plan.The notice of the granting of paid half-holidays intimates the contrarySeeArtaCrafts Distributors, Inc,132 NLRB 166;Russell-Newman Ufg.Co , Inc, 153 NLRB 1312.3In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent immediately upon receipt thereof, and be maintained for 60 consecutivedays thereafter,in conspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by Respondent toassure that said notices are not altered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of thisDecision,what steps the Respondent has taken to comply herewith.44 In the event that this Recommended Order is adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order. to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT offer inducements to employees to refrain from becoming orremainingmembers of Los Angeles Dress and Sportswear Joint Board, Interna-tionalLadies'GarmentWorkers'Union,AFL-CIO, or any other labororganization.WE WILL NOT threaten to discharge any employee or employees for engagingin any union or concerted activities.WE WILL NOT question any employeeabout his union activities.WE WILL NOT engage in surveillance of employees attending or wishing toattend union meetings.WE WILL in no other like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassist Los Angeles Dress and Sportswear Joint Board, International Ladies' Gar-ment Workers' Union, AFL-CIO, or any other labor organizatoin, to bargaincollectively through representatives of their own choosing, or to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that the right so to refrain may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a)(3) of the National Labor Relations Act, as amended.All our employees are free to become or remain, or to refrain from becomingor remaining, members of Los Angeles Dress and Sportswear Joint Board, Interna-tional Ladies' Garment Workers' Union, AFL-CIO.JER MARAI LINGERIE CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles, California 90014, Telephone688-5229.Dunclick,Inc.andTeamstersUnion Local No. 551, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Independent.Case No. 19-C9.-3145.June 10, 1966DECISION AND ORDEROn March 28, 1966, Trial Examiner Henry S. Salim issued hisDecision in the above-entitled proceeding, finding that the Respondent159 NLRB No. 13.